     Case 2:20-cv-02128-TLN-CKD Document 14 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STRIKE 3 HOLDINGS, LLC,                           No. 2:20-cv-02128-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    JOHN DOE subscriber assigned IP address
      107.205.185.83,
15
                         Defendant.
16

17          On January 22, 2021, plaintiff filed an ex parte application to extend the time within

18   which to effectuate service on defendant. (ECF No. 8.) Under Federal Rule of Civil Procedure

19   4(m), if a defendant is not served within 90 days after the complaint is filed, then the court must

20   either dismiss the action without prejudice or, for good cause, order that service be made within a

21   specified time. Fed. R. Civ. P. 4(m). Plaintiff contended that it was unable to comply with Rule

22   4(m)’s service deadline. Thus, plaintiff asked the court to extend the service deadline under Rule

23   4(m) by an additional 30 days, so that the deadline to effect service be extended to February 22,

24   2021. Id. ¶ 7. The court subsequently granted plaintiff’s request. (ECF No. 9.)

25          Now, plaintiff states it is engaging in informal discussions with an individual who

26   represents himself to be defendant’s counsel regarding potential settlement and requests an

27   additional 60 days to effect service on defendant. (ECF No. 13 ¶ 11; ECF No. 13-1 ¶ 5.) Plaintiff

28   further represents that this request is unopposed. Id. ¶ 12.
                                                        1
     Case 2:20-cv-02128-TLN-CKD Document 14 Filed 03/01/21 Page 2 of 2


 1           Accordingly, IT IS ORDERED that:

 2           1.      Plaintiff’s ex parte application for extension of time within which to effectuate

 3                   service on defendant (ECF No. 13) is GRANTED. The deadline to effectuate

 4                   service under Rule 4(m) is hereby extended to April 23, 2021.

 5           2.      None of the limitations, conditions, or obligations set forth in the court’s order

 6                   granting plaintiff’s ex parte application to serve third party subpoena (ECF No. 7)

 7                   are obviated or modified by the extension of time granted herein. Plaintiff’s

 8                   failure to comply with the terms of the order granting plaintiff’s ex parte

 9                   application to serve third party subpoena (ECF No. 7) may result in the imposition

10                   of sanctions against plaintiff or plaintiff’s counsel, as authorized by statute, rule, or

11                   the inherent power of the court.

12   Dated: March 1, 2021
                                                        _____________________________________
13
                                                        CAROLYN K. DELANEY
14                                                      UNITED STATES MAGISTRATE JUDGE

15   18.2128.extension

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
